       Case 3:20-cv-00201-RNC Document 12-5 Filed 02/12/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca             Case No. 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina
Mitchell, her mother; ALANNA
SMITH, a minor, by Cheryl
Radachowsky, her mother,
                                             [PROPOSED] ORDER GRANTING
Plaintiffs,                                  PRELIMINARY INJUNCTION
v.
CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT              Dated: February 12, 2020
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,

Defendants.


      Upon consideration and review of Plaintiffs’ Motion for Preliminary

Injunction and the parties’ respective arguments in support and in opposition to

that motion, the Court finds Plaintiffs’ motion to be well-taken, and therefore, in

accordance with Federal Rule of Civil Procedure 65, grants Plaintiffs’ petition for

injunction. The reasons therefore are set forth in the separate opinion of this Court.

      IT IS ORDERED THAT:

      All named Defendants, along with their officers, agents, servants, employees,

attorneys, and those persons in active concert or participation with Defendants who
       Case 3:20-cv-00201-RNC Document 12-5 Filed 02/12/20 Page 2 of 2



receive actual notice of this Order, are temporarily enjoined from directly or

indirectly

      • Applying, enforcing, or facilitating the Policy set forth in Article IX, Section

      B. of the Bylaws of the Connecticut Interscholastic Athletic Conference that

      authorizes biological males to participate in girls’ interscholastic track and

      field events in Connecticut in which Plaintiffs participate.

      • Applying, enforcing, or facilitating any other policy or initiative, written or

      unwritten, that would permit biological males to participate in girls’

      interscholastic track and field events in Connecticut in which Plaintiffs

      participate.




Dated: _______________________          ________________________________
                                        U.S. District Judge




                                           2
